IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 4PA17

                               Filed 2 March 2018

STATE OF NORTH CAROLINA

             v.
LEONARD PAUL SCHALOW



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, ___ N.C. App. ___, 795 S.E.2d 567 (2016), vacating

defendant’s conviction and a resulting judgment entered on 5 November 2015 by

Judge Mark E. Powell in Superior Court, Henderson County. Heard in the Supreme

Court on 5 February 2018.


      Joshua H. Stein, Attorney General, by Joseph L. Hyde, Assistant Attorney
      General, for the State-appellant.

      Glenn Gerding, Appellate Defender, by Daniel Shatz, Assistant Appellate
      Defender, for defendant-appellee.



      PER CURIAM.


      DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.